In an action inter alia for a declaratory judgment, plaintiffs appeal from an order of the Supreme Court, Westchester County, entered July 10, 1975, which, inter alia, granted the motions of various parties to strike interrogatories. Order reversed, without costs or disbursements; respondents’ motions denied, the interrogatories are reinstated, and respondents are directed to comply with plaintiffs’ notice to produce. The time to answer the interrogatories and to comply with the notice to produce is extended until 30 days after entry of the order to be made hereon. Under the circumstances of this case, and the conceded impecuniousness of plaintiffs, there was no warrant for Special Term to make the protective order under review striking their interrogatories, since they were designed as an expense-saving procedure. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.